DETAILED ACTION
This is a response to the Amendment to Application # 17/028,851 filed on July 15, 2022 in which claims 1, 8, and 15 were amended.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1, 3-8, 10-15, and 17-20 are pending, which are rejected under 35 U.S.C. §§ 112(b) and 103.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claims 1, 8, and 15, these claims include the limitation “generating a thumbnail portraying the first camera perspective view of the item captured on the host computer device, the first camera perspective view of the item captured from an image preview window for the camera of the host computer device, the image preview window rendered in place of display of the live video stream, prior to capture from the image preview window, at the host computer device and concurrent with a corresponding particular physical orientation of the host computer device,” or similar. Due to the excessive use of commas (‘,’), the examiner is unable to determine to what each clause applies, creating a variety of possible interpretations. 
“[I]f a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112, second paragraph, as indefinite.” Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (precedential). See also Ex parte McAward, Appeal 2015-006416 (PTAB 2017) (precedential) (affirming the holding in Ex parte Miyazaki).
For purposes of examination, the examiner shall interpret this limitation as “generating a thumbnail portraying the first camera perspective view of the item captured on the host computer device, the first camera perspective view of the item captured from an image preview window for the camera of the host computer device, the image preview window rendered in place of display of the live video stream and the image preview window is rendered prior to capture of the thumbnail from the image preview window, the image preview window rendered at the host computer device and the image preview window rendered concurrent with a corresponding particular physical orientation of the host computer device.”

Regarding claims 3-7, 10-14, and 17-20, these claims depend from one of the claims above and, therefore, inherit the rejection of that claim.

	Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Zverina et al., US Publication 2019/0141410 (hereinafter Zverina) in view of Alibaba Group; How to Livestream to Chinese Consumers; March 4, 2020; YouTube.com; https://youtu.be/elAEoeadhWY, Pages 1-65. (hereinafter Alibaba), as cited on the Notice of References Cited dated March 9, 2021, and in further view of Wang et al., US Publication 2019/0082118 (hereinafter Wang).

Regarding claim 1, Zverina discloses a computer-implemented method, comprising “sending a live video stream associated with a host computer device of an individual hosting the live video stream to one or more viewer computer devices” (Zverina ¶ 29) by sending a live stream video in real time and that contains an item for which an advertisement will be inserted. Additionally, Zverina discloses “generating a portion of the live video stream based on a first camera perspective view of the item captured on the host computer device, … the camera comprising a component of the host computer device” (Zverina ¶¶ 50, 58 and Fig. 3B) by giving an example of such a generated live video stream and indicating that it may be taken from a “smart-phone,” which one of ordinary skill in the art would understand that the camera of the smartphone is a component of the smartphone itself. Further, Zverina discloses “generating a thumbnail portraying the first camera perspective view of the item captured on the host computer device” (Zverina ¶ 50 and Fig. 3B) by generating and inserting thumbnail image 344 into the stream including subsequent portions of the live video stream. Moreover, Zverina discloses “sending an instance of the live stream comprising the … camera perspective view of the item to a respective viewer computer device, the instance of the live stream including concurrent display of an instance of the thumbnail based on the first camera perspective view” (Zverina ¶ 50 and Fig. 3B) by generating and inserting thumbnail image 344 into the stream including subsequent portions of the live video stream. Finally, Zverina discloses “2Application No.: 17/028,851; Docket No: 9439-090797receiving a request to purchase the item based on selection of the instance of the thumbnail at the respective viewer computer device.” (Zverina ¶ 51).
Although Zverina discloses that a live video stream taken from a smartphone is used, it does not discuss the various orientations that may occur. Thus, Zverina does not appear to explicitly disclose “generating a portion of the live video stream based on a first camera perspective view of the item captured on the host computer device, the first camera perspective view of the item caused by at least one change in respective physical orientations of the host computer device, the camera comprising a component of the host computer device;” “generating a portion of the live video stream based on a second camera perspective view of the item captured on the host computer device, the second camera perspective view of the item caused by at least one subsequent change in respective physical orientations of the host computer device after the first camera perspective view;” or “sending an instance of the live stream comprising the second camera perspective view of the item to a respective viewer computer device, the instance of the live stream including concurrent display of an instance of the thumbnail based on the first camera perspective view.”
Additionally, Zverina does not appear to explicitly disclose “generating a thumbnail portraying the first camera perspective view of the item captured on the host computer device, the first camera perspective view of the item captured from an image preview window for the camera of the host computer device, the image preview window rendered in place of display of the live video stream, prior to capture from the image preview window, at the host computer device and concurrent with a corresponding particular physical orientation of the host computer device.”
However, Alibaba discloses that it is well known that during a live stream performed by a streamer’s smartphone that each view of the stream corresponds to various and particular perspectives of a camera caused by the current physical orientations of the smartphone, and that as the user moves his or her smartphone, those views will be different from each other (Alibaba 0:17-0:21) and, thus discloses both “the first camera perspective view of the item caused by at least one change in respective physical orientations of the host computer device” and “generating a portion of the live video stream based on a second camera perspective view of the item captured on the host computer device, the second camera perspective view of the item caused by at least one subsequent change in respective physical orientations of the host computer device after the first camera perspective view.”
Further, a person of ordinary skill in the art prior to the effective filing date would have recognized that when Alibaba was combined with Zverina, that the live video stream of Zverina would use the perspective changes of Alibaba. Therefore, the combination of Zverina and Alibaba at least teaches and/or suggests the claimed limitations “generating a portion of the live video stream based on a first camera perspective view of the item captured on the host computer device, the first camera perspective view of the item caused by at least one change in respective physical orientations of the host computer device, the camera comprising a component of the host computer device” and “sending an instance of the live stream comprising the second camera perspective view of the item to a respective viewer computer device, the instance of the live stream including concurrent display of an instance of the thumbnail based on the first camera perspective view,” rendering them obvious.
Zverina and Alibaba are analogous art because they are from the “same field of endeavor,” namely that of live video stream based sales systems. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Zverina and Alibaba before him or her to modify the live video stream of Zverina to include the various and different camera perspectives of Alibaba.
The motivation for doing so would have been the perspectives of Alibaba constitute the basic functioning of a smartphone based live stream and, therefore, the smartphone of Zverina would automatically function in this manner.
An additional motivation/rationale for doing so would have been that of simple substitution. See KSR Int’l Co v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(B). Zverina differs from the claimed invention by including a generic smartphone in place of a smartphone that records live video streams from various and changing perspectives. Further, Alibaba teaches that such smartphone based live streams were well known in the art. One of ordinary skill in the art could have predictably substituted the specific smartphones of Alibaba for the generic smartphones of Zverina because both are merely smartphones and Zverina is smartphone agnostic.

The combination of Zverina and Alibaba does not appear to explicitly disclose “generating a thumbnail portraying the first camera perspective view of the item captured on the host computer device, the first camera perspective view of the item captured from an image preview window for the camera of the host computer device, the image preview window rendered in place of display of the live video stream, prior to capture from the image preview window, at the host computer device and concurrent with a corresponding particular physical orientation of the host computer device.”
However, Wang discloses a mobile device for capturing video including the step of “generating a thumbnail portraying the first camera perspective view of the item captured on the host computer device” (Wang ¶ 30, see also ¶ 40 and Fig. 3A, Element 309) by generating a thumbnail of the of the camera perspective captured on the device. Additionally, Wang discloses “the first camera perspective view of the item captured from an image preview window for the camera of the host computer device” (Wang ¶ 31) where the first camera perspective is of the current view of the user and is in a preview window showing possible computer generated backgrounds. Further, Wang discloses “the image preview window rendered in place of display of the live video stream, (Wang ¶ 31) the previewed background covers the live video stream of the background of the user, meaning it is generated “in place of” the live video. Moreover, Wang discloses “the image preview window rendered … prior to capture [of the thumbnail] from the image preview window” (Wang ¶¶ 39-40) where the preview is generated prior to the user recording the selfie. Finally, Wang discloses “the image preview window rendered … at the host computer device and [the image preview window rendered] concurrent with a corresponding particular physical orientation of the host computer device.” (Wang ¶ 24).
Zverina, Alibaba, and Wang are analogous art because they are from the “same field of endeavor,” namely that of live video streams. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Zverina, Alibaba, and Wang before him or her to modify the live video stream of Zverina and Alibaba to include the preview screen of Wang.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). The combination of Zverina and Alibaba teaches the “base device” for recording live video streams. Further, Wang teaches the “known technique” replacing the live video stream with preview screen that is applicable to the base device of Zverina and Alibaba. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.

Regarding claim 8, it merely recites a system for performing the method of claim 1. The system comprises computer hardware and software modules for performing the various functions. The combination of Zverina, Alibaba, and Wang comprises computer hardware (Zverina ¶ 87) and software modules for performing the same functions. Thus, claim 8 is rejected using the same rationale set forth in the above rejection for claim 1.

Regarding claim 15, it merely recites a computer program product for performing the method of claim 1. The computer program product comprises computer software modules for performing the various functions. The combination of Zverina, Alibaba, and Wang comprises computer software modules for performing the same functions. Thus, claim 15 is rejected using the same rationale set forth in the above rejection for claim 1.

Regarding claims 3, 10, and 17, the combination Zverina, Alibaba, and Wang discloses the limitations contained in parent claims 1, 8, and 15 for the reasons discussed above. In addition, the combination Zverina, Alibaba, and Wang discloses “wherein the portion of the live video stream comprises real-time video data generated by the host computer device, the real-time video data portraying a view of the item during the live video stream” (Alibaba 2:02) by giving an example of a portion of the live video stream showing the view of a pair of shoes (i.e., an item) that is based on the view of the camera of host’s cellular telephone.

Regarding claims 4, 11, and 18, the combination Zverina, Alibaba, and Wang discloses the limitations contained in parent claims 1, 8, and 15 for the reasons discussed above. In addition, the combination Zverina, Alibaba, and Wang discloses “sending the real-time video data generated by the host computer device for display within a live video stream user interface rendered on the respective viewer computer device, the live video stream user interface for presenting, during the live video stream, at least one viewer activity icon over a first portion of the view of the item provided by the real-time video data” (Alibaba 1:54-2:12) by giving an example of user activity icons in the lower left quadrant of Zoe’s cellular phone display, which is also displaying a view of the item.

Regarding claims 5, 12, and 19, the combination Zverina, Alibaba, and Wang discloses the limitations contained in parent claims 4, 11, and 18 for the reasons discussed above. In addition, the combination Zverina, Alibaba, and Wang discloses “wherein the live video stream user interface presenting the at least one viewer activity icon over the first portion of the view of the item provided by the real-time video data occurs prior to receiving the request to purchase the item from the respective viewer computer device” (Alibaba 1:54-2:12) by giving an example of user activity icons in the lower left quadrant of Zoe’s cellular phone display and indicating that the sales have not yet begun, meaning that the icons are displayed “prior to receiving a request to purchase the item” from that viewer, or any viewer.

Regarding claims 6 and 13, the combination Zverina, Alibaba, and Wang discloses the limitations contained in parent claims 5 and 12 for the reasons discussed above. In addition, the combination Zverina, Alibaba, and Wang discloses “wherein the at least one viewer activity icon represents activity of an end-user of a different viewer computer device than the respective viewer computer device that requests to purchase the item” (Alibaba 1:54-2:12) by giving an example of multiple user activity icons.

Regarding claims 7 and 14, the combination Zverina, Alibaba, and Wang discloses the limitations contained in parent claims 4 and 13 for the reasons discussed above. In addition, the combination Zverina, Alibaba, and Wang discloses “wherein the live video stream user interface for presenting, during the live video stream, a live show icon over a second portion of the view of the item provided by the real-time video, the first portion the view of the item differing from the second portion the view of the item” (Alibaba 2:02-2:05) by disclosing the icons indicative of the livestream (i.e., live show icons) over multiple, different views of the item.

Regarding claim 20, the combination Zverina, Alibaba, and Wang discloses the limitations contained in claim 19 for the reasons discussed above. In addition, the combination Zverina, Alibaba, and Wang discloses “wherein the at least one viewer activity icon represents activity of an end-user of a different viewer computer device than the respective viewer computer device that requests to purchase the item” (Alibaba 1:54-2:12) by giving an example of multiple user activity icons. Further, the combination Zverina, Alibaba, and Wang discloses “wherein the live video stream user interface for presenting, during the live video stream, a live show icon over a second portion of the view of the item provided by the real-time video, the first portion the view of the item differing from the second portion the view of the item” (Alibaba 2:02-2:05) by disclosing the icons indicative of the livestream (i.e., live show icons) over multiple, different views of the item.

Response to Arguments
Applicant’s arguments filed July 15, 2022, with respect to the rejections of claims 1, 3-8, 10-15, and 17-20 under 35 U.S.C. § 103 (Remarks 9-10) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Zverina, Alibaba, and Wang.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW R DYER whose telephone number is (571)270-3790. The examiner can normally be reached Monday-Friday 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Padmanabhan can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW R DYER/Primary Examiner, Art Unit 2176